Citation Nr: 0941971	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-03 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the character of the appellant's discharge from 
military service constitutes a bar to Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Esq. 


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The appellant joined the United States Naval Reserves in 
February 1968, and was subsequently called to active naval 
duty from February 1969 to September 1969, when he was 
discharged under conditions other than honorable.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a September 2006 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon which determined that the appellant's 
character of discharge is a bar to VA benefits.

The appellant testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge (VLJ) at the 
Portland RO in September 2008.  A transcript of the hearing 
has been associated with the appellant's VA claims folder and 
has been provided to him and his attorney.


FINDINGS OF FACT

1.  The appellant was separated from military service in 
September 1969 under by administrative discharge based on 
unfitness due to in-service drug use.

2.  The appellant's drug use offense that led to his military 
discharge was one of willful and persistent misconduct.  

3.  The lay and medical evidence of record does not 
demonstrate that the appellant was insane at the time he 
committed the offense that led to his September 1969 
discharge.


CONCLUSION OF LAW

The character of the appellant's discharge from military 
service is a bar to the award of VA benefits.  38 U.S.C.A. § 
5303 (West 2002); 38 C.F.R. §§ 3.1(d), 3.12 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking to establish status as a 
"veteran," as that term is defined by law, for the purposes 
of securing entitlement to VA disability benefits.  He has 
been barred from such status due to the character of his 
discharge from military service.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that the VCAA is not applicable herein.  See 
Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The facts regarding this claim are not in substantial 
dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (2001), the 
United States Court of Appeals for Veterans Claims held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter.  The Board finds that such is the 
case as to the issue on appeal.  Application of pertinent 
provisions of the law and regulations will determine the 
outcome, and no amount of additional evidentiary development 
would change the result of this case; therefore no VCAA 
notice is necessary.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002) [VCAA not applicable "because the law as 
mandated by statute, and not the evidence, is dispositive of 
the claim"].

In any event, the RO sent the appellant a letter which 
informed him that VA intended to determine whether the 
character of discharge from his military service was 
dishonorable for the purpose of VA benefits.  The 
correspondence provided the appellant with notice of 38 
C.F.R. § 3.12, invited him to elaborate on the events leading 
to his discharge, and advised that he could submit evidence 
to support his account of the events leading to his discharge 
[including lay statements from those with personal knowledge 
of the circumstances].

It is clear that the appellant was aware of potential 
evidence which he could submit to support his claim.  Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.  See Vazquez-Flores, 22 Vet. App. 37, 48 (2008) 
[citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)]. 
In this case, the appellant is represented by counsel.  See 
Overton v. Nicholson, 
20 Vet. App. 427, 438 (2006) [appellant's representation by 
counsel "is a factor that must be considered when determining 
whether that appellant has been prejudiced by any notice 
error"]. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2008).   The appellant has been provided ample opportunity 
to present evidence and argument in support of his claim.  As 
indicated above, he testified at a personal hearing before 
the undersigned VLJ in September 2008.

At the September 2008 hearing, the undersigned afforded the 
appellant 120 days to submit additional evidence to the VA.  
See the September 2008 hearing transcript, page 2.  These 120 
days have expired, and no additional records have been 
submitted.  

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Character of discharge

"In order to qualify from VA benefits, a claimant must 
demonstrate that he, she, or the party upon whose service the 
claimant predicates the claim was a 'veteran.'"  See Cropper 
v. Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" 
means a person who served in the active military, naval, or 
air service, and who was discharged or released there from 
under conditions other than dishonorable.            See 38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2008).

There are two types of character of discharge bars to 
establishing entitlement to VA benefits: statutory bars found 
at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and the 
regulatory bars listed under 38 C.F.R. § 3.12(d).  A 
discharge or release from service based on one of the 
conditions found under 38 U.S.C.A. § 5303(a) is a bar to the 
payment of benefits and is also a bar to benefits under 
Chapter 17 of Title 38. A discharge or release because of one 
of the offenses found under 38 C.F.R.               § 3.12(d) 
is considered to have been issued under dishonorable 
conditions and is a bar to VA compensation benefits, but not 
to benefits under Chapter 17 of Title 38.

The provisions of 38 C.F.R. § 3.12(d) state that a discharge 
or release because of one of the following offenses is 
considered to have been issued under dishonorable conditions: 
(1) acceptance of undesirable discharge in lieu of trial by 
general court-marital; (2) mutiny or spying; (3) offenses 
involving moral turpitude (this includes, generally, 
conviction of a felony); (4) willful and persistent 
misconduct; and (5) homosexual acts involving aggravated 
circumstances and other facts affecting the performance of 
duty.

A honorable or general discharge issued on or after October 
8, 1977, by a discharge review board established under 10 
U.S.C.A. § 1533 sets aside a bar to benefits imposed under 38 
C.F.R. § 3.12(d), but not 38 C.F.R. § 3.12(c), of this 
section provided that: (1) the discharge is upgraded as a 
result of an individual case review; (2) the discharge is 
upgraded under uniform published standards and procedures 
that generally apply to all persons administratively 
discharged or released from active military, naval, or air 
service under conditions other than honorable, and (3) such 
standards are consistent with historical standards for 
determining honorable service and do not contain any 
provision for automatically granting or denying upgraded 
discharge.  38 C.F.R. § 3.12(g) (2008).

Unless a discharge review board established under 10 U.S.C.A. 
§ 1553 determines on an individual case basis that the 
discharge would be upgraded under uniform standards meeting 
the requirements set forth in paragraph (g) of this section, 
an honorable or general discharge awarded under one of the 
following programs does not remove any bar to benefits 
imposed under this section: (1) the President's directive of 
January 19, 1977, implementing the Presidential Proclamation 
4313 of September 16, 1974; or (2) the Department of 
Defense's special discharge review program effective April 5, 
1977; or (3) any discharge review program implemented after 
April 5, 1977, that does not apply to all persons 
administratively discharged or released from active military 
service under other than honorable conditions.           See 
38 C.F.R. § 3.12(h) (2008).

Insanity

If it is established to the satisfaction of the Secretary of 
VA that, at the time of the commission of the offense leading 
to the person's court-martial or discharge, that person was 
insane, such person shall not be precluded from benefits 
under laws administered by the Secretary based upon the 
period of service from which such person was separated.  38 
U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2008).

A definition of insanity is provided at 38 C.F.R. § 3.354(a).  
An insane person is one who, while not mentally defective or 
constitutionally psychopathetic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior, or who interferes with the peace of 
society, or who has so departed [become antisocial] from the 
accepted standards of the community to which by birth and 
education he belongs, as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).
Moreover, when a rating agency is concerned with determining 
whether a veteran was insane at the time he committed an 
offense leading to his court-martial, discharge or 
resignation [38 U.S.C. § 5303(b)], it will base its decision 
on all the evidence procurable relating to the period 
involved, and apply the definition in paragraph (a) of this 
section.  38 C.F.R. § 3.354(b).  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Struck v. Brown, 9 
Vet. App. 145, 152 (1996); see also Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) [the Board is required to assess 
the credibility, and therefore, the probative value, of 
proffered evidence in the context of the record as a whole].  
Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. 
Cir. 2001), the United States Court of Appeals for the 
Federal Circuit, citing its decision in Madden, recognized 
that the Board had inherent fact-finding ability.

Factual background

The facts of this case are not in substantial dispute.  The 
appellant was called to active duty from the naval reserves 
in February 1969, and was discharged in September 1969 under 
other than honorable (OTH) conditions as a result of in-
service drug abuse.  

The appellant's service personnel records demonstrate that 
the appellant admitted to smoking marijuana "on numerous 
occasions beginning around Sept., 1968," as well as taking 
LSD "between 8 and 13 times . . . between Oct. and Dec. 
1968" while a member of the naval reserves.  See the 
appellant's June 24, 1969 in-service sworn statement.  

Although the appellant denied using marijuana or LSD while on 
active duty, an April 1969 in-service treatment report 
specifically noted the appellant's own report that he had 
taken "LSD numerous times over the past 8 to 10 months, most 
recently some 4 to 6 weeks ago."  See the appellant's June 
24, 1969 in-service sworn statement; see also an April 25, 
1969 Consultation Sheet.

Subsequently, the appellant received notice that he was being 
processed for an administrative discharge by reason of 
unfitness, "due to unauthorized use and possession of 
lysergic acid (LSD), and unauthorized use and possession of 
marijuana."  See the appellant's June 26, 1969 
administrative discharge notification letter.  One week 
later, on July 3, 1969, the appellant was charged with 
disobeying a lawful order from a superior petty officer and 
destruction of Government property.  

The appellant was discharged on September 9, 1969 under OTH 
conditions.  
In a March 1971 administrative decision , the appellant's 
character of service for his active duty period was 
determined by the Portland RO to be a bar to all benefits 
administered by VA exclusive of health care, due to his 
"willful and persistent misconduct."  

In the September 29, 2006 administrative decision which forms 
the basis for this appeal, the Portland RO again determined 
that the appellant's character of service for his active duty 
period was "dishonorable for VA purposes," and a bar to all 
benefits administered by VA exclusive of health care under 
Chapter 17 of Title 38 U.S. Code.

Analysis

At issue is whether the appellant's discharge was 
dishonorable as defined pursuant to 38 C.F.R. § 3.12(d), thus 
constituting a bar to VA benefits.  Although the appellant 
was not specifically discharged under "dishonorable" 
conditions [he was discharged under OTH conditions], 38 
C.F.R. § 3.12(d) states that a discharge because of an 
offense involving willful and persistent misconduct is 
considered to have been issued under dishonorable 
circumstances.  See 38 C.F.R. § 3.12(d)(4) (2008).

With respect to the matter of willful and persistent 
misconduct, it is undisputed that the appellant used illegal 
drugs on numerous occasions as a reservist prior to entering 
active duty.  He admitted to such drug use in a June 1969 in-
service statement.  He has not recanted that statement.  

The appellant denied using drugs while on active duty.  See 
the appellant's June 24, 1969 in-service sworn statement.  It 
is undisputed, however, that he experienced LSD flashbacks 
while on active duty.  Moreover, while seeking medical 
treatment for LSD flashbacks on April 25, 1969, the appellant 
pertinently admitted to using LSD most recently four to six 
weeks earlier, which was shortly after he began his active 
duty service.  Woillful and persistent misconduct is 
therefore demonstrated.

In any event, the appellant does not dispute the fact that he 
used illicit drugs on a number of occasions and that he was 
unfit for service.  Indeed, he contends that the offense 
which resulted in his discharge [repeated drug use] should 
not be considered one of willful and persistent misconduct 
because he was insane at the time of his discharge.  See a 
June 22, 2005 statement from the appellant's attorney.   

As stated above, a dishonorable discharge is generally a bar 
to benefits.  However, VA regulations provide an exception 
for cases where it is found that the person was insane at the 
time of committing the offense which caused his discharge or 
release.  See 38 U.S.C.A. § 5103(b) (West 2002); 38 C.F.R. § 
3.12(b) (2008).  The attorney's contention will be the focus 
of the Board's inquiry.  

An insane person is one who, while not mentally defective or 
constitutionally psychopathetic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior, or who interferes with the peace of 
society, or who has so departed [become antisocial] from the 
accepted standards of the community to which by birth and 
education he belongs, as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  
See 38 C.F.R. § 3.354(a) (2008).

There is no question that the appellant had psychiatric 
problems in service.  His  service treatment records indicate 
that the appellant was admitted to the Psychiatric Service on 
May 1, 1969 due to LSD flashbacks. The appellant was 
pertinently diagnosed with a "psychotic reaction, secondary 
to the use of LSD, acute and severe manifested by delusions, 
dissociative episodes, etc."  The in-service examiner also 
diagnosed the appellant with "passive aggressive 
personality" and noted the appellant's self-report that he 
used LSD six weeks prior to his admission to the Psychiatric 
Service.  See the May 28, 1969 psychiatric examination report 
of R.L.B.  

Significantly, however, there is no contemporaneous evidence 
which suggests that the appellant's mental state corresponded 
to the description of insanity found in 
38 C.F.R. § 3.354(a).  With respect to the appellant's 
diagnosed "psychotic reaction," it is clear from the 
evidence of record that such was due to his repeated use of 
LSD in-service, and not the other way around.  That is, the 
appellant's psychiatric difficulties did not precede his drug 
abuse, but instead were manifestations of such drug abuse.  

Critically, the appellant's behavior improved when he was not 
under the influence of drugs.  As noted by the appellant's 
in-service examiner, the appellants' psychotic reactions to 
LSD were "acute".  The evidence shows temporary psychotic 
behavior while under the influence of drugs, which evidently 
resolved when the appellant no longer used drugs.  There is 
no evidence that the appellant exhibited a "prolonged" 
deviation from his normal method of behavior.  The 
appellant's in-service psychiatric examiner crucially 
indicated that the appellant was "asymptomatic" at the time 
of his evaluation, and he was cleared to return to full duty.  
See the May 28, 1969 psychiatric examination report of R.L.B.     

With respect to the appellant's diagnosed passive aggressive 
personality, there is no evidence that such fit the 
definition of insanity in 38 C.F.R. § 3.354(a).  In an 
addendum report, the examiner specifically stated that the 
appellant's passive aggressive personality "does not require 
hospital admission and is not amenable to psychiatric 
treatment" and that his "behaviors do not represent 
illness."  See the May 28, 1969 addendum report of R.L.B.  
The examiner's report demonstrates that despite having a 
passive aggressive personality, the appellant was not so 
departed "from the accepted standards of the community to 
which by birth and education he belong[ed], as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resid[ed]."  See 38 C.F.R.§ 
3.354(a).

Crucially, the appellant's September 1969 discharge 
examination was negative as to any mental disabilities or 
abnormalities.  Indeed, the separation examiner specifically 
indicated a "normal" psychiatric evaluation.  See the 
appellant's September 4, 1969 Report of Medical Examination. 

In addition, the appellant's own in-service statements also 
fail to demonstrate insanity.  Indeed, the appellant 
described the circumstances under which he first experimented 
with drugs, noting that when he first moved away from home, 
he "started running with a different crowd."  See the 
appellant's June 24, 1969 sworn statement.  Further, the 
appellant admitted his drug use as a reservist and expressed 
regret for his actions, as well as a desire to "go home and 
try a fresh start."               See the appellant's June 
24, 1969 sworn statement; see also the appellant's attached 
in-service Voluntary Statement [noting that he will never 
take LSD again, and that his "main concern now is going 
home, getting an education, picking up the pieces of my life 
and starting over again"].  

The appellant's statements made in connection with his 
administrative discharge, in addition to his statements made 
to treating physicians about his LSD usage, clearly 
demonstrate that the appellant willfully experimented with 
LSD and marijuana in service, and understood the consequences 
of his actions prior to his administrative discharge.  
Crucially, the lay and medical evidence of record fails to 
demonstrate that the appellant was insane at any point during 
his active duty military service.  The appellant has had 
ample opportunity to secure medical evidence in his favor and 
submit same to VA.  As noted above, the undersigned VLJ 
afforded the appellant 120 days to submit additional evidence 
in support of his claim.  He has not done so.  See 38 
U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

To the extent that the appellant and his attorney contend 
that the appellant was insane from a medical standpoint at 
the time he was using drugs in service, their opinions are 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 
2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Any such statements offered in support of the 
appellant's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.  See also 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The Board wishes to make it clear that the appellant's 
service record, to include what appears to be minor 
disciplinary infractions in addition to drug use, is hardly a 
model to be emulated.  However, such behavior does not fit 
into the definition of insanity found in 38 C.F.R. § 3.12,  
that is he exhibited "a more or less prolonged deviation 
from his normal method of behavior, or who interferes with 
the peace of society, or who has so departed [become 
antisocial] from the accepted standards of the community to 
which by birth and education he belongs, as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides."  As was discussed 
above, the appellant acknowledged his problems and resolved 
to "start over again".

Accordingly, for the reasons and bases expressed above,  the 
Board finds that the appellant's discharge from military 
service is considered to have been issued under dishonorable 
conditions, due to his willful and persistent misconduct.  
The appellant's character of discharge constitutes a bar to 
VA benefits.  An exception is not warranted because the 
appellant was not insane at the time of the commission of the 
offense which led to his discharge.  See 38 C.F.R. § 3.12(b) 
(2008).  The claim is denied.



	(CONTINUED ON NEXT PAGE)



ORDER

The character of the appellant's discharge constitutes a bar 
to VA benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


